UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 03/31/2014 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Municipal Income, Inc. SEMIANNUAL REPORT March 31, 2014 Dreyfus Municipal Income, Inc. Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Statement of Investments 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Cash Flows 21 Statement of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 37 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Municipal Income, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus Municipal Income, Inc. covers the six-month period from October 1, 2013, through March 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds generally stabilized over the past six months in the wake of previously heightened volatility, enabling them to post positive total returns, on average, for the reporting period. Investors generally took the Federal Reserve Boards gradual shift to a more moderately accommodative monetary policy in stride, investor demand rebounded while the supply of newly issued securities ebbed, and most states and municipalities saw improved credit conditions in the recovering U.S. economy. We remain cautiously optimistic regarding the municipal bond markets prospects over the months ahead. We expect the domestic economy to continue to strengthen over the next year, which could support higher tax revenues for most states and municipalities. We also anticipate rising demand for a limited supply of securities as more income-oriented investors seek the tax advantages of municipal bonds. However, municipal bonds could prove sensitive to rising long-term interest rates as the economic recovery gains additional traction.As always, we encourage you to discuss our observations with your financial advisor to assess their potential impact on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2013, through March 31, 2014, as provided by Daniel Barton and Steven Harvey, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2014, Dreyfus Municipal Income, Inc. achieved a total return of 7.58% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.3150 per share, which reflects an annualized distribution rate of 6.98%. 2 Despite heightened volatility early in the reporting period, municipal bonds fared relatively well as investor demand rebounded, the supply of newly issued municipal securities declined, and credit conditions generally improved. The fund’s emphasis on longer term and lower rated securities contributed to the positive performance. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital from a portfolio that, under normal market conditions, invests at least 80% of the value of its net assets in municipal obligations. Under normal market conditions, the fund invests in municipal obligations which, at the time of purchase, are rated investment grade or the unrated equivalent as determined by The Dreyfus Corporation (“Dreyfus”) in the case of bonds, and rated in the two highest rating categories or the unrated equivalent as determined by Dreyfus in the case of short-term obligations having, or deemed to have, maturities of less than one year. To this end, we have constructed a portfolio derived from seeking income opportunities through analysis of each bond’s structure, including paying close attention to each bond’s yield, maturity and early redemption features. Over time, many of the fund’s relatively higher yielding bonds mature or are redeemed by their issuers, and we generally attempt to replace those bonds with investments consistent with the fund’s investment policies, albeit with yields that reflect the then-current interest-rate environment.When making new investments, we focus on identifying undervalued sectors and securities, and we minimize the use of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) interest rate forecasting.We use fundamental analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. Municipal Bonds Rebounded from Earlier Weakness After struggling with rising long-term interest rates in a recovering U.S. economy, municipal bonds stabilized over the fourth quarter of 2013, and the first three months of 2014 witnessed a market recovery. Uncertainty regarding changes in U.S. monetary policy was largely resolved in December when the Federal Reserve Board (the “Fed”) began to taper its quantitative easing program, helping buoy investor demand for fixed-income securities. Demand was particularly robust for higher yielding securities when investors sought to reinvest interest payments in municipal bonds with higher coupon rates. Demand from nontraditional investors, such as banks, also proved strong. Meanwhile, the supply of newly issued municipal bonds declined due to less refinancing activity in the rising interest rate environment. The economic rebound resulted in better underlying credit conditions for most issuers, as improving tax revenues and reduced spending enabled many states to balance their budgets and replenish reserves. However, credit concerns lingered with regard to the fiscal problems of two major issuers: the City of Detroit filed for bankruptcy protection during the summer of 2013, and in September, municipal bonds issued by Puerto Rico lost value after media reports detailed the U.S. territory’s economic challenges.The fund’s holdings in Detroit’s water and sewer revenue bonds detracted from returns.Additionally, positions in general obligation and revenue bonds in Puerto Rico were negative for relative results. BBB-Rated Securities Boosted Relative Performance The fund’s strong relative performance during the reporting period was fueled in part by an overweighted position in BBB-rated municipal bonds. Credits at the lower end of the investment-grade range rebounded sharply as investor confidence returned to the municipal bond market, and the fund received especially favorable results from bonds backed by revenues from hospitals, industrial business districts, and the states’ settlement of litigation with U.S. tobacco companies.The fund also benefited from a longer average duration, as a focus on longer maturities enabled it to participate more fully in gains at the longer end of the maturity spectrum. 4 The fund’s leveraging strategy magnified the positive impact of these strategies. During the reporting period, we replaced some of the auction-rate preferred securities issued to fund our leveraging strategy with tender option bonds. Although disappointments proved relatively mild, even light exposure to Puerto Rico bonds weighed on relative performance. Higher quality essential-services revenue bonds also lagged market averages. Staying Focused on Income We believe that recently improved market trends have been driven, in part, by investors returning their focus to market and issuer fundamentals now that the Fed is tapering its quantitative easing program, and we expect this positive trend to continue. However, we remain watchful for stronger-than-expected economic data, which could drive longer term interest rates higher and cause yield differences to widen along the market’s maturity spectrum. In the meantime, we have continued to emphasize income-oriented municipal bonds, including those with lower investment-grade credit ratings and longer maturities. April 15, 2014 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity.The use of leverage may magnify the fund’s gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Market price per share, net asset value per share, and investment return fluctuate. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 Annualized distribution rate per share is based upon dividends per share paid from net investment income during the period (annualized), divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 STATEMENT OF INVESTMENTS March 31, 2014 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments—150.4% Rate (%) Date Amount ($) Value ($) Arizona—8.5% Barclays Capital Municipal Trust Receipts (Series 21 W) Recourse (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 9,998,763 a,b 10,747,463 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 c 1,716,140 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 1,000,000 1,020,580 Pinal County Electrical District Number 4, Electric System Revenue 6.00 12/1/38 2,300,000 2,406,168 Salt Verde Financial Corporation, Senior Gas Revenue 5.00 12/1/37 490,000 518,052 California—23.8% California, GO (Various Purpose) 5.75 4/1/31 3,950,000 4,570,980 California, GO (Various Purpose) 6.00 3/1/33 1,250,000 1,490,338 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,660,870 California, GO (Various Purpose) 6.00 11/1/35 2,500,000 2,951,125 California Municipal Finance Authority, Revenue (Southwestern Law School) 6.50 11/1/41 750,000 c 855,518 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,282,400 JPMorgan Chase Putters/Drivers Trust (Series 3869) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 a,b 11,330,700 6 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) JPMorgan Chase Putters/Drivers Trust (Series 4414) Non-recourse (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.00 5/15/21 4,000,000 a,b 4,226,280 JPMorgan Chase Putters/Drivers Trust (Series 4421) Non-recourse (The Regents of the University of California, General Revenue) 5.00 5/15/21 3,750,000 a,b,c 4,110,675 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 2,250,000 2,552,918 Santa Ana Community Redevelopment Agency, Tax Allocation Revenue (Merged Project Area) 6.75 9/1/28 3,000,000 3,539,730 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 5.00 6/1/37 3,500,000 2,673,335 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 1,725,705 Colorado—6.5% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 c 1,720,080 E-470 Public Highway Authority, Senior Revenue 5.25 9/1/25 1,000,000 1,071,260 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 1,074,760 JPMorgan Chase Putters/Drivers Trust (Series 4386) Non-recourse (Board of Governors of the Colorado State University, System Enterprise Revenue) 5.00 3/1/20 2,550,000 a,b,c 2,738,496 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) RIB Floater Trust (Barclays Bank PLC) (Series 25 U-1) Recourse (Colorado Springs, Utilities System Improvement Revenue) 5.00 11/15/43 4,000,000 a,b 4,338,020 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 c 1,689,870 District of Columbia—4.0% RIB Floater Trust (Barclays Bank PLC) (Series 15 U) Recourse (District of Columbia, Income Tax Secured Revenue) 5.00 12/1/35 6,999,163 a,b 7,692,688 Florida—7.6% Davie, Educational Facilities Revenue (Nova Southeastern University Project) 5.63 4/1/43 1,000,000 c 1,044,490 Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,761,115 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 2,500,000 2,849,900 Palm Beach County Health Facilities Authority, Revenue (The Waterford Project) 5.88 11/15/37 2,400,000 2,437,272 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 2,500,000 2,632,550 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 1,000,000 1,082,690 Georgia—1.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 3,562,800 Hawaii—1.4% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 2,400,000 2,631,408 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois—5.6% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.63 1/1/35 1,000,000 1,080,190 Chicago, GO 5.00 1/1/24 1,000,000 1,073,250 Chicago, GO (Project and Refunding Series) 5.00 1/1/36 1,500,000 1,487,115 Illinois, GO 5.00 8/1/24 1,000,000 1,098,590 JPMorgan Chase Putters/Drivers Trust (Series 4360) Non-recourse (Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Bonds) 5.00 12/1/19 2,500,000 a,b 2,691,750 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,000,000 2,300,040 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue 5.13 4/1/36 1,000,000 c 1,061,510 Iowa—1.3% Iowa Student Loan Liquidity Corporation, Student Loan Revenue 5.75 12/1/28 2,480,000 c 2,570,694 Louisiana—.6% Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.13 7/1/29 1,000,000 1,098,660 Maine—.7% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 1,250,000 1,421,675 Maryland—3.2% JPMorgan Chase Putters/Drivers Trust (Series 4422) Non-recourse (Mayor and City Council of Baltimore, Project Revenue (Water Projects)) 5.00 7/1/21 2,000,000 a,b 2,174,350 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland (continued) Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,035,170 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,930,100 Massachusetts—11.1% Barclays Capital Municipal Trust Receipts (Series 15 W) Recourse (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,000,000 a,b,c 10,984,000 JPMorgan Chase Putters/Drivers Trust (Series 4395) Non-recourse (University of Massachusetts Building Authority, Project and Refunding Revenue) 5.00 5/1/21 3,698,335 a,b,c 3,987,786 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 1,500,000 1,783,815 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.25 7/1/29 2,500,000 c 2,530,675 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 2,000,000 c 2,244,740 Michigan—7.7% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 2,140,000 2,280,470 Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/31 1,500,000 1,433,895 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Detroit, Water Supply System Senior Lien Revenue 5.00 7/1/36 3,000,000 2,799,450 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 1,506,425 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 3,085,000 2,906,132 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 3,032,025 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 1,000,000 1,002,230 Minnesota—1.9% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 3,509,940 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 80,356 Mississippi—2.9% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 3,500,000 3,500,840 Warren County, Gulf Opportunity Zone Revenue (International Paper Company Project) 5.38 12/1/35 2,000,000 2,075,500 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey—4.4% New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey—American Water Company, Inc. Project) 5.70 10/1/39 2,000,000 2,155,840 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,500,000 c 1,662,735 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Corp.) 6.13 6/1/30 2,500,000 c 2,665,800 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 2,500,000 2,122,200 New Mexico—1.7% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 3,000,000 3,198,840 New York—11.4% Barclays Capital Municipal Trust Receipts (Series 11 B) Recourse (New York City Transitional Finance Authority, Future Tax Secured Revenue) 5.00 5/1/30 7,996,797 a,b 8,958,797 New York City Educational Construction Fund, Revenue 6.50 4/1/28 1,500,000 c 1,872,735 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 1,435,000 1,676,740 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 1,500,000 1,647,255 RIB Floater Trust (Barclays Bank PLC) (Series 16 U) Recourse (New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/44 7,400,000 a,b 7,838,302 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina—2.7% Barclays Capital Municipal Trust Receipts (Series 31 W) Recourse (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System)) 5.00 6/1/42 5,000,000 a,b 5,233,000 Ohio—1.1% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 1,500,000 1,550,055 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 600,000 667,242 Pennsylvania—2.6% Clairton Municipal Authority, Sewer Revenue 5.00 12/1/42 1,000,000 1,001,670 JPMorgan Chase Putters/Drivers Trust (Series 3916) Non-recourse (Geisinger Authority, Health System Revenue (Geisinger Health System)) 5.13 6/1/35 2,000,000 a,b 2,106,400 Philadelphia, GO 6.50 8/1/41 1,750,000 1,968,050 Rhode Island—1.0% Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 6.13 6/1/32 2,000,000 1,999,840 South Carolina—6.9% JPMorgan Chase Putters/Drivers Trust (Series 4379) Non-recourse (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.13 6/1/37 4,800,000 a,b 5,059,104 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.50 1/1/38 3,000,000 3,338,730 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds (Escrowed to Maturity) 6.38 5/15/30 3,750,000 4,909,650 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Tennessee—1.1% JPMorgan Chase Putters/Drivers Trust (Series 4416) Non-recourse (Metropolitan Government of Nashville and Davidson County, Water and Sewer Revenue) 5.00 7/1/21 2,000,000 a,b 2,181,520 Texas—13.4% Barclays Capital Municipal Trust Receipts (Series 39 W) Recourse (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 5,000,000 a,b,c 5,476,500 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/25 1,300,000 1,431,742 JPMorgan Chase Putters/Drivers Trust (Series 4356) Non-recourse (San Antonio, Electric and Gas Systems Junior Lien Revenue) 5.00 2/1/21 6,300,000 a,b 6,737,976 La Vernia Higher Education Finance Corporation, Education Revenue (Knowledge is Power Program, Inc.) 6.25 8/15/39 2,250,000 c 2,479,162 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 c 1,528,830 North Texas Education Finance Corporation, Education Revenue (Uplift Education) 5.13 12/1/42 2,000,000 c 2,023,880 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Corp.) 5.75 1/1/40 1,685,000 1,870,535 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 4,306,920 Virginia—.9% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 1,555,000 1,715,927 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington—4.5% Barclays Capital Municipal Trust Receipts (Series 27 B) Recourse (King County, Sewer Revenue) 5.00 1/1/29 2,999,037 a,b 3,330,987 Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) (Prerefunded) 6.25 8/1/18 2,990,000 d 3,619,036 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,710,945 West Virginia—.5% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 1,000,000 1,007,150 Wyoming—1.1% Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 2,192,000 U.S. Related—8.5% Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,591,605 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 1,550,000 1,042,855 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 763,610 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,300,000 1,010,438 Puerto Rico Commonwealth, Public Improvement GO 6.50 7/1/40 1,000,000 819,500 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,159,881 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 5,400,000 3,246,642 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 899,730 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/42 950,000 567,093 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 766,880 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,500,000 4,519,405 Total Investments (cost $275,120,622) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2014, these securities were valued at $111,944,794 or 57.9% of net assets applicable to Common Shareholders. c At March 31, 2014, the fund had $54,964,316 or 28.4% of net assets applicable to Common Shareholders invested in securities whose payment of principal and interest is dependent upon revenues generated from education. d This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. Portfolio Summary (Unaudited) † Value (%) Value (%) Education 28.4 Industrial 2.3 Utility-Electric 23.9 Pollution Control 2.0 Transportation Services 22.6 Resource Recovery 2.0 Utility-Water and Sewer 17.2 City 1.3 Special Tax 15.5 Asset-Backed 1.1 Health Care 14.6 Other 9.8 State/Territory 5.3 Prerefunded 4.4 † Based on net assets applicable to Common Shareholders. 16 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York SPEARS Short Puttable Exempt Mortgage Agency Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance See notes to financial statements. The Fund 17 STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments 275,120,622 291,021,483 Interest receivable 4,695,367 Prepaid expenses 19,629 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(b) 154,819 Cash overdraft due to Custodian 441,803 Payable for floating rate notes issued—Note 3 51,492,096 Interest and expense payable related to floating rate notes issued—Note 3 83,688 Commissions payable—Note 1 9,243 Dividends payable to Preferred Shareholders 985 Accrued expenses 115,863 Auction Preferred Stock, Series A and B, par value $.001 per share (2,000 shares issued and outstanding at $25,000 per share liquidation preference)—Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (20,714,750 shares issued and outstanding) 20,715 Paid-in capital 181,660,083 Accumulated undistributed investment income—net 3,224,142 Accumulated net realized gain (loss) on investments (7,367,819 ) Accumulated net unrealized appreciation (depreciation) on investments 15,900,861 Net Assets applicable to Common Shareholders ($) Shares Outstanding (110 million shares authorized) 20,714,750 Net Asset Value, per share of Common Stock ($) See notes to financial statements. 18 STATEMENT OF OPERATIONS Six Months Ended March 31, 2014 (Unaudited) Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 855,828 Interest and expense related to floating rate notes issued—Note 3 135,102 Professional fees 72,127 Commission fees—Note 1 50,318 Directors’ fees and expenses—Note 2(c) 29,447 Shareholders’ reports 14,552 Shareholder servicing costs 14,478 Custodian fees—Note 2(b) 8,757 Registration fees 8,333 Miscellaneous 38,397 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 3 ($): Net realized gain (loss) on investments (1,055,895 ) Net unrealized appreciation (depreciation) on investments 8,293,750 Net Realized and Unrealized Gain (Loss) on Investments Dividends to Preferred Shareholders ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations See notes to financial statements. The Fund 19 STATEMENT OF CASH FLOWS Six Months Ended March 31, 2014 (Unaudited) Cash Flows from Operating Activities ($): Interest received 7,726,179 Operating expenses paid (1,134,080 ) Dividends paid to Preferred Shareholders (29,946 ) Purchases of portfolio securities (12,927,023 ) Net sales of short-term portfolio securities 5,900,000 Proceeds from sales of portfolio securities 12,980,706 Net Cash Provided by Operating Activities Cash Flows from Financing Activities ($): Net proceeds from floating rate notes issued 7,875,000 Dividends paid to Common Shareholders (6,525,146 ) Redemptions of Auction Preferred Stock (14,300,000 ) Interest and expense related to floating rate notes issued paid (130,632 ) Net Cash Used in Financing Activities ) Decrease in cash (564,942 ) Cash at beginning of period 123,139 Cash overdraft at end of period ) Reconciliation of Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Applicable to Common Shareholders Resulting From Operations Adjustments to reconcile net increase in net assets applicable to Common Shareholders resulting from operations to net cash provided by operating activities ($): Decrease in investments in securities, at cost 7,970,664 Decrease in payable for investment securities purchased (961,086 ) Increase in interest receivable (15,996 ) Decrease in commissions payable and accrued expenses (27,660 ) Increase in prepaid expenses (12,281 ) Decrease in Due to The Dreyfus Corporation and affiliates (1,902 ) Decrease in dividends payable to Preferred Shareholders (19 ) Interest and expense related to floating rate notes issued 135,102 Net unrealized appreciation on investments (8,293,750 ) Net amortization of premiums on investments 266,122 Net Cash Provided by Operating Activities Supplemental disclosure of cash flow information ($): Non-cash financing activities: Reinvestment of dividends — See notes to financial statements. 20 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Operations ($): Investment income—net 6,248,714 12,089,685 Net realized gain (loss) on investments (1,055,895 ) (1,139,569 ) Net unrealized appreciation (depreciation) on investments 8,293,750 (27,402,547 ) Dividends to Preferred Shareholders (29,927 ) (145,404 ) Net Increase (Decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations ) Dividends to Common Shareholders from ($) Investment income—net ) ) Capital Stock Transactions ($): Dividends reinvested — Total Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders ($): Beginning of Period 186,506,486 215,759,835 End of Period Undistributed investment income—net 3,224,142 3,530,501 Capital Share Transactions (Common Shares): Increase in Common Shares Outstanding as a Result of Dividends Reinvested — See notes to financial statements. The Fund 21 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements, and with respect to common stock, market price data for the fund’s common shares. Six Months Ended March 31, 2014 Year Ended September 30, (Unaudited) 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 9.00 10.43 9.44 9.67 9.37 8.43 Investment Operations: Investment income—net a .30 .58 .62 .66 .65 .66 Net realized and unrealized gain (loss) on investments .36 (1.37 ) 1.01 (.26 ) .23 .83 Dividends to Preferred Shareholders from investment income—net (.00 ) b (.01 ) (.01 ) (.01 ) (.02 ) (.06 ) Total from Investment Operations .66 (.80 ) 1.62 .39 .86 1.43 Distributions to Common Shareholders: Dividends from investment income—net (.32 ) (.63 ) (.63 ) (.62 ) (.56 ) (.49 ) Net asset value, end of period 9.34 9.00 10.43 9.44 9.67 9.37 Market value, end of period 9.02 8.67 11.14 9.55 9.95 8.62 Total Return (%) c 7.85 d (17.00 ) 24.26 2.85 22.72 30.87 22 Six Months Ended March 31, 2014 Year Ended September 30, (Unaudited) 2013 2012 2011 2010 2009 Ratios/Supplemental Data (%): Ratio of expenses to average net assets applicable to Common Stock e 1.31 f 1.27 1.26 1.29 1.35 1.41 Ratio of interest and expense related to floating rate notes issued to average net assets applicable to Common Stock e .14 f .10 .09 .09 .08 — Ratio of net investment income to average net assets applicable to Common Stock e 6.67 f 5.83 6.27 7.33 7.03 7.98 Ratio of expenses to total average net assets 1.00 f .93 .93 .92 .92 .89 Ratio of interest and expense related to floating rate notes issued to total average net assets .11 f .07 .07 .06 .05 — Ratio of net investment income to total average net assets 5.11 f 4.30 4.59 5.21 4.80 5.04 Portfolio Turnover Rate 5.04 d 18.89 18.69 22.73 18.26 23.36 Asset Coverage of Preferred Stock, end of period 487 390 388 360 366 293 Net Assets applicable to Common Shareholders, end of period ($ x 1,000) 193,438 186,506 215,760 194,785 199,200 193,029 Preferred Stock Outstanding, end of period ($ x 1,000) 50,000 64,300 75,000 75,000 75,000 100,000 Floating Rate Notes outstanding, end of period ($ x 1,000) 51,492 43,617 26,495 26,495 25,000 — a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Calculated based on market value. d Not annualized. e Does not reflect the effect of dividends to Preferred Stockholders. f Annualized. See notes to financial statements. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Municipal Income, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified closed-end management investment company. The fund’s investment objective is to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The fund’s Common Stock trades on the New York Stock Exchange Amex (the “NYSE”) under the ticker symbol DMF. The fund has outstanding 1,000 shares each of Series A and Series B Auction Preferred Stock (“APS”), with a liquidation preference of $25,000 per share (plus an amount equal to accumulated but unpaid dividends upon liquidation). APS dividend rates are determined pursuant to periodic auctions or by reference to a market rate. Deutsche Bank Trust Company America, as Auction Agent, receives a fee from the fund for its services in connection with such auctions.The fund also compensates broker-dealers generally at an annual rate of .15%-.25% of the purchase price of the shares of APS. The fund is subject to certain restrictions relating to the APS. Failure to comply with these restrictions could preclude the fund from declaring any distributions to shareholders of Common Stock (“Common Shareholders”) or repurchasing common shares and/or could trigger the mandatory redemption of APS at liquidation value.Thus, redemptions of APS may be deemed to be outside of the control of the fund. The holders of the APS, voting as a separate class, have the right to elect at least two directors. The holders of the APS will vote as a separate class on certain other matters, as required by law.At a meeting held on February 27, 2014, the fund’s Board of Directors (the “Board”) designated Nathan Leventhal and Benaree Pratt Wiley as directors to be elected by the holders of APS. 24 On February 21, 2013, the Board authorized the fund to redeem up to 25% of the original amount of the fund’s outstanding APS, subject to market, regulatory and other conditions and factors, over a period of up to approximately twelve months. During the period ended March 31, 2014, the fund redeemed the following APS at a price of $25,000 per share plus any accrued and unpaid dividends through the redemption date. Shares Amount Redemption Series Redeemed Redeemed ($) Date A 286 7,150,000 January 2, 2014 B 286 7,150,000 January 3, 2014 Total The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the 26 Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized as Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of March 31, 2014 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † — 291,021,483 — Liabilities ($) Floating Rate Notes †† — (51,492,096 ) — ) † See Statement of Investments for additional detailed categorizations. †† Certain of the fund’s liabilities are held at carrying amount, which approximates fair value for financial reporting purposes. At March 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividend to Common Shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 28 For Common Shareholders who elect to receive their distributions in additional shares of the fund, unless such Common Shareholder elects to receive cash as provided below, such distributions will be reinvested at the lower of the market price or net asset value per share (but not less than 95% of the market price). If market price is equal to or exceeds net asset value, shares will be issued at net asset value. If net asset value exceeds market price or if a cash dividend only is declared, Computershare Shareowner Services LLC (“Computershare”), the fund’s transfer agent, will buy fund shares in the open market. On March 28, 2014, the Board declared a cash dividend of $.0525 per share from investment income-net, payable on April 30, 2014 to Common Shareholders of record as of the close of business on April 11, 2014. (d) Dividends to shareholders of APS: Dividends, which are cumulative, are generally reset every 7 days for each Series of APS pursuant to a process specified in related fund charter documents. Dividend rates, as of March 31, 2014, for each Series of APS were as follows: Series A–0.098% and Series B–0.213%.These rates reflect the “maximum rates” under the governing instruments as a result of “failed auctions” in which sufficient clearing bids are not received.The average dividend rates for the period ended March 31, 2014 for each Series of APS were as follows: Series A–0.10% and Series B–0.11%. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2014, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $6,455,046 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2013. If not applied, $298,941 of the carryover expires in fiscal year 2016, $1,246,519 expires in fiscal year 2017 and $2,354,251 expires in fiscal year 2018. The fund has $2,252,914 of post-enactment short-term capital losses and $302,421 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2013 was as follows: tax-exempt income $13,170,397 and ordinary income $16,690.The tax character of current year distributions will be determined at the end of the current fiscal year. 30 NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .70% of the value of the fund’s average weekly net assets, inclusive of the outstanding APS, and is payable monthly.The Agreement provides that if in any full fiscal year the aggregate expenses of the fund (excluding taxes, interest on borrowings, brokerage fees and extraordinary expenses) exceed the expense limitation of any state having jurisdiction over the fund, the fund may deduct from payments to be made to the Manager, or the Manager will bear, the amount of such excess to the extent required by state law. During the period ended March 31, 2014, there was no expense reimbursement pursuant to the Agreement. (b) The fund compensates The Bank of New York Mellon, a wholly-owned subsidiary of the Manager, under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2014, the fund was charged $8,757 pursuant to the custody agreement. The fund has an arrangement with the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. During the period ended March 31, 2014, the fund was charged $4,547 for services performed by the Chief Compliance Officer and his staff. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $144,579, custodian fees $7,955 and Chief Compliance Officer fees $2,285. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2014, amounted to $11,965,938 and $20,855,706, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust (the “Trust”). The Trust typically issues two variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One of these variable rate securities pay interest based on a short-term floating rate set by a remarketing agent at predetermined intervals (“Trust Certificates”). A residual interest tax-exempt security is also created by the Trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the Trust, after payment of interest on the other securities and various expenses of the Trust.An inverse floater security may also be collapsed without the consent of the fund due to certain termination events such as bankruptcy, default or other credit event. The fund accounts for the transfer of bonds to the Trust as secured borrowings, with the securities transferred remaining in the fund’s investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The fund may invest in inverse floater securities on either a non-recourse or recourse basis.These securities are typically supported by a liquidity facility provided by a bank or other financial institution (the 32 “Liquidity Provider”) that allows the holders of the Trust Certificates to tender their certificates in exchange for payment from the Liquidity Provider of par plus accrued interest on any business day prior to a termination event. When the fund invests in inverse floater securities on a non-recourse basis, the Liquidity Provider is required to make a payment under the liquidity facility due to a termination event to the holders of Trust Certificates.When this occurs, the Liquidity Provider typically liquidates all or a portion of the municipal securities held in the Trust.A liquidation shortfall occurs if the Trust Certificates exceed the proceeds of the sale of the bonds in the Trust (“Liquidation Shortfall”). When a fund invests in inverse floater securities on a recourse basis, the fund typically enters into a reimbursement agreement with the Liquidity Provider where the fund is required to repay the Liquidity Provider the amount of any Liquidation Shortfall. As a result, the fund investing in a recourse inverse floater security bears the risk of loss with respect to any Liquidation Shortfall. The average amount of borrowings outstanding under the inverse floater structure during the period ended March 31, 2014 was approximately $50,346,300 with a related weighted average annualized interest rate of .54%. At March 31, 2014, accumulated net unrealized appreciation on investments was $15,900,861, consisting of $22,294,333 gross unrealized appreciation and $6,393,472 gross unrealized depreciation. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 33 NOTES 34 The Fund 35 NOTES 36 OFFICERS AND DIRECTORS Dreyfus Municipal Income, Inc. 200 Park Avenue New York, NY 10166 The fund’s net asset value per share appears in the following publications: Barron’s, Closed-End Bond Funds section under the heading “Municipal Bond Funds” every Monday; andWall Street Journal, Mutual Funds section under the heading “Closed-End Funds” every Monday. Notice is hereby given in accordance with Section 23(c) of the Act, that the fund may purchase shares of its common stock in the open market when it can do so at prices below the then current net asset value per share. The Fund 37 For More Information The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SECs website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels, Treasurer Date: May 22, 2014 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
